Citation Nr: 1746776	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-00 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension.

2.   Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a respiratory disability, claimed as sinusitis and bronchitis due to allergies.

3.   Entitlement to service connection for hypertension.

4.   Entitlement to service connection for a respiratory disability, claimed as sinusitis and bronchitis due to allergies.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1986 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision and notification letter of the Department of Veterans Affairs (VA) Regional Office (AOJ) in Waco, Texas.

The Veteran requested to reopen these two claims in May 2011 in a supplemental claim for compensation.  This was acknowledged in the June 2011 VCAA letter.  For purposes of jurisdiction, the Board finds that the AOJ granted the request to reopen these claims because the AOJ evaluated the new evidence on the merits in its April 2012 rating decision. 

This case has since been remanded by the Board twice.  Both the September 2014 and March 2016 remands were for a Travel Board hearing.  The Board has previously broadened the claim of entitlement to service connection for sinusitis and bronchitis due to allergies to a respiratory disability claimed as sinusitis and bronchitis.  The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing in April 2017.  A transcript of the hearing is in the claims file.

The issue of a respiratory disability claimed as sinusitis and bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.   A January 2006 rating decision denied service connection for hypertension, citing lack of evidence of onset in service or within the presumptive period, and lack of a nexus.  The Veteran was notified of his appellate rights but did not perfect an appeal.

2.   Evidence submitted since the January 2006 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for hypertension.

3.   Hypertension was not present during the Veteran's active service; did not manifest to a compensable degree within one year of service separation; is not otherwise causally related to his active service; and is not causally related to or aggravated by any service-connected disability.

4.   A January 2006 rating decision denied service connection for sinusitis and bronchitis due to allergies.  The Veteran was notified of his appellate rights but did not perfect an appeal.

5.   Evidence submitted since the January 2006 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for sinusitis and bronchitis due to allergies.


CONCLUSIONS OF LAW

1.   The January 2006 rating decision in which the AOJ denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (West 2016).

2.   New and material evidence has been received since the January 2006 rating decision sufficient to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R.  § 3.156 (West 2016).

3.   The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (West 2016).

4.   The January 2006 rating decision in which the AOJ denied service connection for sinusitis and bronchitis due to allergies is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (West 2016).

5.   New and material evidence has been received since the January 2006 rating decision sufficient to reopen the claims of entitlement to service connection for sinusitis and bronchitis due to allergies.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R.  § 3.156 (West 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

The VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (West 2016).  A standard January 2011 letter satisfied the VA's duty to notify provisions.  38 USCA § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (1) (West 2016).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the requests to reopen the claims for service connection for hypertension and sinusitis and bronchitis due to allergies, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeals have been accomplished.  

The Veteran's service treatment records, submitted private treatment records, and
VA treatment records have been obtained.  38 U.S.C.A. § 5103A (West 2014), 38 C.F.R. § 3.159 (West 2016).

A VA examiner conducted a records review and wrote an opinion in February 2012; the examiner did not make the required finding regarding the nature of the Veteran's current respiratory disability, and the examination was not supported by an adequate rationale for the Veteran's respiratory disability.  As discussed below, the respiratory disability claim is remanded for a new VA examination. With regard to hypertension, the VA examiner expressed the requested opinion regarding in service event and nexus.  The examination is adequate for adjudication with regards to hypertension.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II. New and Material Evidence

Service connection for hypertension was initially denied in an unappealed August 1992 rating decision as the record did not show that a diagnosis of hypertension was shown.  In a January 2006 rating decision, the AOJ denied service connection for hypertension on the basis that no new and material evidence had been submitted, yet appeared to reach the merits of the claim acknowledging a current diagnosis was received.  That January 2006 rating decision also denied service connection for a respiratory disability.  For both claims, a notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's January 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).

In April 2012, the AOJ "confirmed and continued" the prior denials based on the February 2012 VA examination and appears to have reopened the claims but failed to address the question whether new and material evidence had been received.  On appeal, the 2014 Board remand noted the prior final decisions on these claims, and characterized the claims now on appeal as claims regarding new and material evidence.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (West 2016).

For evidence to be new, the evidence must not previously have been submitted to agency decision makers.  For evidence to be material, it must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant to the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (West 2016).

Since the finalized 2006 rating decision, new and material evidence has been added to the record.  The additional evidence of record consists of the VA Form 21-526b Veterans Supplemental Claim for Compensation, Letters from Mary Johnson and Melissa Dailey, treatment reports from Hendrick Medical Center from July 2006 through May 2008, a treatment report from Abilene Regional Medical Center from December 2010, treatment reports from Abilene Minor Emergency Clinics from March 2003 to November 2008, treatment records from the Abilene Community-Based Outpatient Care from August 2001 to March 2012, and a VA examination from Big Spring VAMC from February 2012. 

In this case, the additional medical evidence in the record, including the February 2012 VA examination, relates to an unestablished fact of a nexus to active service for the Veteran's current hypertension diagnosis.  This evidence also provides evidence related to an unestablished fact of a nexus for the Veteran's sinusitis and bronchitis due to allergies.  38 C.F.R. § 3.156(a) (West 2016).  Therefore, the Board finds that new and material evidence has been received since the January 2006 rating decision, and the claims of entitlement to service connection for hypertension and sinusitis and bronchitis due to allergies are reopened.  


III. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 39 C.F.R. § 3.303 (West 2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A.   Hypertension

The Veteran contends that he currently has hypertension that developed from prehypertension in service and that it is broadly accepted medical knowledge that prehypertension leads to hypertension.  (Veteran's Notice of Disagreement, p. 1-3.)  In the February 2012 VA examination, the VA acknowledged that the Veteran has a current diagnosis of hypertension.  Therefore, the Veteran has a current diagnosis of hypertension for VA purposes.

However, after prolonged and careful review of the Veteran's claims file, the Board does not find a diagnosis for hypertension during the Veteran's active service, nor was hypertension chronic in service, nor did it manifest within the presumptive period, nor was it noted in service with a continuity of symptomatology since service.  

For certain chronic diseases, like hypertension, a presumption of service connection arises if the disease is manifested to a degree of ten percent within one year following discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, note one, hypertension is defined as diastolic pressure predominantly 90mm or greater and isolated systolic blood pressure predominantly 160mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104 (West 2016), DC 7101.  The discussion below details the lack of diagnosis in service for hypertension, that no records show chronic hypertension in service, that nothing indicates the Veteran was diagnosed with hypertension within the presumptive period on exit from service, and nothing indicates hypertension was noted in service.  Additionally, the Board has considered all of the lay testimony from the Veteran, and evaluates it based on the legal standard detailed below.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Though the Veteran is competent to testify as to particular symptoms and effects, the diagnosis of hypertension requires specialized medical knowledge or training and is not susceptible to lay observation and comment, in particular here because the VA's definition for hypertension is based on specific testing results.  Generalized statements about accepted medical facts will not suffice to sustain the Veteran's contention about the in-service incurrence or etiology of his current hypertension diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007). 

There is no diagnosis in the Veteran's service records for hypertension.  Yet, during the Veteran's April 2017 hearing, he testified that he was treated for hypertension during service.  Because the Veteran is not a medical professional, he is not competent to diagnose his in-service symptoms as hypertension, or characterize a specific course of treatment, and the Board will not weigh this lay testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting it is improper to weigh evidence that has been determined not to be competent).  The VA examiner, who is a medical professional and is competent to diagnose hypertension,  opines in the February 2012 VA examination that while Veteran's elevated blood pressure readings could be considered prehypertensive in active service, the Veteran does not qualify for a diagnosis of hypertension in service because the highest blood pressure readings recorded in service are 126/86 in August 1987; 130/90 in September 1990; 128/94, 153/89, and 165/113 in March 1991; and 142/94 in August 1991; no predominant readings satisfy the VA medical criteria for hypertension.

Further, nothing in the service records indicate that the Veteran's blood pressure was chronically elevated in service to qualify as hypertension.  The Veteran testified that in service he was tested for high blood pressure over three days and was prescribed blood pressure medication.  The Veteran's statements on this have some credibility, as one service treatment record notes he is taking blood pressure medication, and his blood pressure was tested, but nothing in the service treatment records indicate that he was prescribed blood pressure medication, or that it was chronic.  The Board is unpersuaded that his hypertension was chronic in service based on the preponderance of evidence. 
 
Nothing in the record indicates that the Veteran was diagnosed with hypertension within the presumptive one year period of separation from service.  The Veteran testified that his hypertension medication continued to be prescribed by a private doctor within one year of exit from active service, but the Veteran testified at the hearing that the doctor's office closed and the records could not be located.  The lack of records in and of itself does not render the Veteran's testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, without further evidence, and given the Veteran's lack of credibility, the Board gives this lay testimony little probative weight.

Finally, nothing in the service records indicate hypertension was noted in service to establish a continuity of symptomatology.  The Veteran noted in his Notice of Disagreement and in Board hearing testimony that he started having symptoms related to hypertension in service.  In addition to the testimony in his Notice of Disagreement, at the Board hearing the Veteran contended his shortness of breath and chest pains during physical training were a result of cardiovascular troubles related to hypertension, rather than the gastroesophageal reflux disease as diagnosed by his doctors.  Again, the Veteran is competent to report symptoms, but not to make a diagnosis regarding those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  The February 2012 VA examination, written by a competent medical professional, found no correlation with prehypertensive blood pressure or symptoms in service to the present diagnosis of hypertension, and the symptoms pointed to by the Veteran related to gastroesophageal reflux disease, not cardiovascular issues.

As a result, presumptive service connection is precluded for the Veteran's hypertension because there is no evidence that he had an in-service diagnosis, or that hypertension was chronic in service, or that it was diagnosed within the presumptive period, or that it was noted in service with a continuity of symptomatology.

Even though a presumptive service connection is precluded for the Veteran's hypertension, a grant of service connection may be made on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, hypertension was not diagnosed until more than a decade after active-duty service.  Thus, the evidence does not substantiate an in-service incurrence, which is a second, requisite element of a direct service connection claim.  38 C.F.R. § 3.303(a).  Service connection for hypertension on a direct basis is, therefore, denied.

Overall, the preponderance of the evidence shows that the Veteran's hypertension was not diagnosed during his active duty service; was not chronic in service; was not diagnosed within the presumptive period after separation; and was not noted in service with a continuity of symptomatology.  In reaching the above conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, that doctrine is not applicable to the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (West 2016); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence was received and the claim for service connection for hypertension is reopened.
 
New and material evidence was received and the claim for service connection for sinusitis and bronchitis due to allergies is reopened

Entitlement to service connection for hypertension is denied.  


REMAND

The Veteran contends that he has a respiratory disability that developed from active service.  However, the diagnosis of the Veteran's current respiratory disability for purposes of his reopened claim is unclear.

The February 2012 VA examination was only a file review, not an in-person examination.  The examination opinion only addresses the Veteran's rhinitis that pre-existed active service.  The examination fails to confirm the Veteran's current respiratory diagnosis, address the Veteran's in-service respiratory diagnoses, or provide a nexus opinion on whether it is at least as likely as not that his in-service diagnoses are connected to his current diagnosed respiratory disability.  His private medical treatment records indicate he had a diagnosis of allergic rhinitis in February 2008 and for sinusitis in December 2010.  In addition, the VA opinion fails to address any of the Veteran's lay statements about symptoms, and fails to address the presumption of aggravation for rhinitis that was noted at entrance.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  On remand, the AOJ should obtain an in-person VA examination and opinion to address the nature and etiology of the Veteran's current respiratory disability, to include whether the Veteran's active service aggravated his pre-existing rhinitis.

The VA has limited entitlement to disability benefits to cases where there is a current disability, and the disability did not exist before enrollment and was not aggravated by such service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.306(b) (West 2016).  Remand is needed for further development because the evidence of record is insufficient to establish the Veteran's current diagnosis, whether there is a nexus between any of his in-service respiratory diagnoses and his current diagnosis, and whether his rhinitis was aggravated by service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain a new, in-person VA examination to determine the nature and etiology of the Veteran's current respiratory disability.  The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  The opinion must include a notation that this record review took place.

After the record review and examination of the Veteran, the VA examiner is asked to respond to the following inquiries:

a) Please identify with specificity all respiratory disabilities that are currently manifested, or that have been manifested at any time since May 2011. 

The examiner should specifically address whether the Veteran has a diagnosis of sinusitis, bronchitis, allergies, rhinitis, or upper respiratory infection.

b) Is there is clear and unmistakable evidence that any current respiratory disability existed prior to the Veteran's active military service?  

If so, please provide a rationale for how the conclusion that the disability existed prior to service was reached.

c)  For any respiratory disability that existed prior to service, did the disability undergo an increase in severity during service (i.e., was the disability aggravated during service) that was not due to the natural progression of the disability?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.


d)  For each diagnosis that did not exist prior to service, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's respiratory disability is related to or caused by the Veteran's active duty service?

The examiner should also specifically address the February 2012 VA opinion.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board. 

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

2. The AOJ should conduct any other development deemed appropriate.

3. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


